Citation Nr: 0736176	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-06 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease, thoracic spine with abnormal thoracic curvature, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1984 to April 1987 and from November 1987 
to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2004.  A statement of the case was issued in January 
2005, and a substantive appeal was received in March 2005.  
The veteran appeared at an August 2007 Board videoconference 
hearing.  A transcript is of record.    

A motion to hold the case open for 60 days to allow the 
veteran to submit additional evidence was granted at the 
aforementioned hearing.  Additional evidence was subsequently 
received from the veteran with both written waiver and waiver 
provided at the August 2007 hearing of preliminary RO review.

The veteran claimed in his August 2007 testimony entitlement 
to service connection for degenerative joint diseases of the 
cervical spine and of the lumbar spine.  He further claimed 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In addition, he claimed entitlement 
to an increased rating for psychiatric disability.  These 
matters are hereby referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's service-connected degenerative joint disease, 
thoracic spine with abnormal thoracic curvature is manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the veteran's service-connected 
degenerative joint disease, thoracic spine with abnormal 
thoracic curvature have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.17a and 
Code 5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The April 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the April 2004 VCAA letter notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the April 2004 letter was sent to the appellant 
prior to the June 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided an April 2004 VCAA 
letter with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
The veteran has also been provided with a March 2006 notice 
of the types of evidence necessary to establish a disability 
rating for his disability claim and the effective date of the 
disability.  The veteran was subsequently issued a 
supplemental statement of the case in August 2006 that also 
included the same notice.    
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded VA examinations in April 2004 and August 
2006, and no further VA examination is necessary.  In 
addition, the veteran was provided an opportunity to set 
forth his contentions during the August 2007 videoconference 
hearing before the undersigned Veterans Law Judge.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative joint disease, 
thoracic spine with mild abnormal thoracic curvature warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

By rating decision in December 1990, the veteran's lumbar 
strain was initially rated as 10 percent disabling pursuant 
to 38 C.F.R § 4.71(a), Diagnostic Code 5003.  

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluation of diseases and injuries of the spine.  As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the veteran's claim for an increase rating was 
received at the RO in February 2004, after the effective date 
of the change in regulations.  As such, only the revised 
criteria will be considered with regard to the veteran's 
claim for an increased rating.  Thus, the veteran's low back 
disability will be rated pursuant to the new criteria under 
Diagnostic Codes 5235 to 5243, effective the date of the 
change in the rating schedule, September 26, 2003.

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Here, the veteran's service-connected degenerative joint 
disease, thoracic spine with mild abnormal thoracic curvature 
has been rated by the RO in June 2004 under the provisions of 
Diagnostic Code 5242.  

Under this regulatory provision, a rating of 10 percent is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, the 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrants a 20 percent evaluation.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

VA medical records show that the veteran was seen in October 
2003 for chronic upper back pain.  The veteran wanted 
percocet for his severe pain that he reportedly felt 
occasionally.  

Private treatment records from Wilmington Medical Associates, 
Inc. reveal that the veteran was seen in January 2004 for 
complaints of back pain around the right side of the ribs.  
The pain was noted to occur with movement and at night when 
trying to turn in bed.  

VA medical records show that the veteran was referred to 
physical therapy in February 2004 and March 2004 after 
complaints of chronic upper back pain.
  
The veteran was afforded a VA examination in April 2004.  The 
veteran reported that there was no history of any bowel or 
bladder involvement, but that there was constant pain in the 
mid thoracic or periscapular region with worse pain in the 
morning and on cold or rainy days.  He complained of pain 
that was worsening every year since 1987.  Upon physical 
examination, it was noted that he had forward flexion of 90 
degrees, extension 30 degrees, rotation 30 degrees 
bilaterally and bending of 35 degrees bilaterally without 
pain.  It was further noted that there were no spasms.  X-
rays showed degenerative disc disease at L4-L5 and L5-S1.  
There was also multiple level disc space narrowing in the 
mid-thoracic spine.  The impression was thoracic and lumbar 
back pain.  The assessment was that the back pain was a real 
issue for the veteran and part of the problem was that there 
were no clinical findings on examination.  

VA medical records further show that the veteran was not seen 
again until January 2005 for pain in his back after shoveling 
snow.  The assessment was chronic upper back pain and was 
advised to keep his physical therapy appointment.  VA medical 
records show that he was then seen in February 2005 for upper 
back pain, specifically in the periscapular region.  The 
assessment was that the veteran tolerated treatment without 
difficulty and reported decreased tightness in the upper 
thoracic region post treatment.  The plan was to have the 
veteran continue visiting his primary physical therapist.  
  
In a May 2005 initial pain assessment worksheet, the veteran 
complained of pain primarily in the back.  He rated his pain 
a 6 on a scale of 1 to 10, and rated the greatest amount of 
pain experienced a 10.  He described the pain as pinching, 
dull, uncomfortable, throbbing, aching, pins and needles, 
annoying, tingling, sharp, and nagging.  The veteran noted 
that it affected his physical activity and normal work.  
Position changes, walking, standing, sitting, exercising, 
breathing, and temperature changes were factors that caused 
pain.  On the other hand, relaxation and medications relieved 
his pain.   

The veteran was afforded another VA examination in August 
2006.  The veteran complained of dull, throbbing, aching pain 
that was constant in the periscapular and thoracolumbar 
areas.  He rated the pain between 6 and 7 out of a scale of 1 
to 10.  The veteran denied any bowel or bladder involvement, 
but did mention constipation.  He described flare-ups daily 
with duration as long as an hour which could be precipitated 
by driving, sitting for too long, and any prolonged positions 
or any extended walking.  The veteran reported no additional 
limitation of motion during flare-ups.  Addressing functional 
assessment, the examiner noted that the veteran was able to 
walk, transfer, eat, groom, bathe, toilet and dress without 
difficulties from his spine.  Prior to his medical retirement 
the veteran was a guard a prison facility that became 
increasingly difficult given his thoracolumbar back.  He 
experienced more and more flare-ups which caused him to miss 
work.  As for recreational activities, it was noted that he 
was unable to engage in Tae Kwon-Do or basketball like he 
used to do in the past.  The veteran was able to drive, but 
short trips only; anything more than hour would cause a 
flare-up.  

Upon physical examination, inspection of the spine was deemed 
normal.  Posture was straight and there was normal 
straightening of the thoracolumbar spine observed.  His gait 
and position of his head were described as normal.  With the 
exception of some straightening and loss of lumbar lordosis, 
curvature of the spine was also deemed normal.  As for range 
of motion, forward flexion was from 0 to 60 degrees and the 
pain was experienced.  It was noted that the veteran as able 
to bend 80 degrees with facial grimacing.  Extension was 0 to 
15 degrees and the pain developed afterward with the veteran 
able to extend 30 degrees with facial grimacing.  It was 
further noted that left and right lateral flexion were both 0 
to 20 degrees; afterwards, pain developed and the veteran was 
able to go 30 degrees with motion.  Left lateral rotation was 
0 to 10 degrees; then pain developed and with facial 
grimacing, the veteran was able to get to 20 degrees.  Right 
lateral rotation was also 0 to 10 degrees and then pain 
followed; with facial grimacing, the veteran was able to go 
to 20 degrees.  It was further observed that range of motion 
was not additionally limited by pain, fatigue, weakness or 
lack of endurance following repetitive use even though the 
veteran did express facial grimacing and hesitancy.  In 
addition, the examiner noted there was no spasm, weakness, or 
tenderness.  There were also no muscle spasms, guarding, or 
localized tenderness observed.  There was a loss of lumbar 
lordosis noted.        

The veteran was diagnosed with degenerative joint disease of 
the thoracic spine with negative DeLuca criteria noted.  The 
examiner noted that on the examination, however, the severity 
of the pain was moderate in symptom severity given that the 
veteran had painful range of motion in all aspects to a 
significant degree, which affected the veteran's ability to 
maintain function in regards to his thoracolumbar spine.

Based on the totality of the evidence of record, under the 
general rating formula for disease and injuries of the spine, 
Diagnostic Codes 5235-5243, the Board believes a 20 percent 
rating is warranted.  The Board's reading of the August 2006 
VA examination report is that flexion is limited by pain to 
60 degrees.  Under the rating criteria, when there is 
evidence that forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, a 
rating of 20 percent is warranted.    

The Board must also conclude, however, that the preponderance 
of the evidence is against a rating in excess of 20 percent 
under any applicable criteria.  Forward flexion of the 
thoracolumbar spine is not 30 degrees or less; and there is 
no favorable ankylosis of the entire thoracolumbar spine.  

Additionally, Diagnostic Code 5003 is not for application 
since the maximum available rating is 10 percent, and the 
veteran's disability is compensable under the appropriate 
diagnostic code, specifically Diagnostic Code 5242.  

Although the veteran testified at his August 2007 hearing 
that he has had several incapacitating evidence and referred 
to the copies of December 2000 to April 2003 leave forms 
received in May 2004, a review of the evidence, however, does 
not show incapacitating episodes of at least 4 weeks to 
warrant a rating in excess of 20 percent under the criteria 
for disc disease.   

There is also no objective evidence of record of any current 
neurologic abnormalities to warrant a separate rating under 
another diagnostic code pursuant to Note (1) of the general 
rating formula for disease and injuries of the spine.  On 
both his April 2004 and August 2006 VA examinations, the 
veteran denied any bowel or bladder involvement.  The Board 
notes that while in his August 2006 VA examination he did 
mention he experienced constipation, there appears to be no 
diagnosis of record which would warrant a separate 
compensable rating. 

The Board acknowledged that the veteran has chronic back pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra. However, a higher compensation is 
not warranted under these provisions.  As noted by the VA 
examiner in August 2006, even though the veteran did express 
facial grimacing and hesitancy, there was no additional 
functional loss due to pain, weakness, fatigue, or 
incoordination; the veteran was able to bend 80 degrees 
despite the pain.  Overall, there is no evidence of record 
showing that there was additional functional loss due to the 
aforementioned factors which would limit motion to such a 
degree so as to warrant a rating in excess of the 20 percent 
being awarded by this decision.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected degenerative joint disease, thoracic spine 
with abnormal thoracic curvature has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As evidence, the veteran submitted 
various request for sick leave to chronic back pain.  
However, the scheduler criteria are intended to contemplate 
some industrial impairment, and the overall evidentiary 
record does not suggest marked interference with employment 
due to the service-connected back disability so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.


ORDER

Entitlement to assignment of a 20 percent rating, but no 
higher, for the veteran's degenerative joint disease, 
thoracic spine with abnormal thoracic curvature is warranted.  
The appeal is granted to that extent, subject to laws and 
regulations applicable to payment of VA benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


